Exhibit 10.18
FIRSTMERIT CORPORATION
2008 EXCESS BENEFIT PLAN
     Effective as of January 1, 2008 (the “Effective Date”), the Company adopts
this Plan for the benefit of a select group of management or highly compensated
employees. The primary purpose of the Plan is to provide supplemental retirement
benefits to certain employees that are not able to be provided under the
Qualified Plan as a result of limitations imposed by Section 401(a)(17) of the
Code. The Plan is an unfunded arrangement and is intended to be exempt from the
participation, vesting, funding and fiduciary requirements set forth in Title I
of ERISA.
Article 1 — Definitions
     When used in this Plan, the following words, terms and phrases have the
meanings given to them in this Article unless another meaning is expressly
provided elsewhere in this document. When applying these definitions and any
other word, term or phrase used in this Plan, the form of any word, term or
phrase will include any and all of its other forms.
1.01 “Account” means the bookkeeping account established for each Participant as
provided in Section 5.01 hereof.
1.02 “Affiliate” means any person that, along with the Company, would be
considered a single employer under Sections 414(b) and 414(c) of the Code.
1.03 “Aggregated Plan” means any arrangement that, along with this Plan, would
be treated as a single nonqualified deferred compensation plan under Treasury
Regulation Section 1.409A-1(c)(2).
1.04 “Board” means the Board of Directors of the Company.
1.05 “Cause” means “cause” as defined in any written agreement between the
Participant and the Company or any Affiliate or, if there is no written
agreement or such term is not defined therein, “Cause” means one or more of the
following acts of the Participant:
     (a) Any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion by the Participant of the assets or business
opportunities of the Company or any of its Affiliates;
     (b) Conviction of the Participant of (or plea by the Participant of guilty
to) a felony (or a misdemeanor that originally was charged as a felony but was
reduced to a misdemeanor as part of a plea bargain) or intentional and repeated
violations by the Participant of the written policies or procedures of the
Company or any Affiliate, as the case may be;
     (c) Disclosure, other than through mere inadvertence, to unauthorized
persons of any Confidential Information (as defined in Section 1.11);

1



--------------------------------------------------------------------------------



 



     (d) Intentional breach of any contract with or violation of any legal
obligation owed to the Company or any of its Affiliates;
     (e) The Participant’s (i) willful and continued refusal to substantially
perform assigned duties (other than any refusal resulting from sickness or
illness or while suffering from an incapacity due to physical or mental illness,
including a condition that does or may result in a Disability), (ii) willful
engagement in gross misconduct materially and demonstrably injurious to the
Company or any of its Affiliates or (iii) breach of any term of this Plan; or
     (f) Any intentional cooperation with any party attempting to effect a
Change in Control unless (i) the Board has approved or ratified that action
before the Change in Control or (ii) that cooperation is required by law.
Notwithstanding the foregoing, “Cause” will not arise solely because the
Participant is absent from active employment during periods of paid time off,
consistent with the applicable paid time off policy of the Company or any
Affiliate, as the case may be, sickness or illness or while suffering from an
incapacity due to physical or mental illness, including a condition that does or
may result in a Disability or other period of absence initiated by the
Participant and approved by the Company or an Affiliate, as the case may be.
1.06 “Change in Control” means “change in control” as defined in any written
agreement between the Participant and the Company or any Affiliate or, if there
is no such written agreement or such term is not defined therein, then “change
in control” as defined in the FirstMerit Corporation Amended and Restated 2006
Equity Plan, as amended from time to time.
1.07 “Code” means the Internal Revenue Code of 1986, as amended.
1.08 “Committee” means the Compensation Committee of the Board.
1.09 “Company” means FirstMerit Corporation, an Ohio corporation.
1.10 “Company Contributions” means any Discretionary Contributions and/or any
Supplemental Matching Contributions.
1.11 “Confidential Information” means any and all information (other than
information in the public domain) related to the Company’s or any Affiliate’s
business, including all processes, inventions, trade secrets, computer programs,
technical data, drawings or designs, information concerning pricing and pricing
policies, marketing techniques, plans and forecasts, new product information,
information concerning methods and manner of operations and information relating
to the identity and location of all past, present and prospective customers and
suppliers.
1.12 “Disabled” means:
     (a) the Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or

2



--------------------------------------------------------------------------------



 



     (b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer; or
     (c) the Participant is determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board.
1.13 “Discretionary Contribution” means a contribution made by the Company or an
Affiliate that is credited to a Participant’s Account in accordance with
Sections 3.02 and 3.03 of this Plan.
1.14 “Distribution Election Form” means the form prescribed by the Committee
that each Eligible Employee or Participant, as the case may be, may complete to
designate the form of distribution of his or her Account.
1.15 “Eligible Employee” means any person employed by the Company or an
Affiliate who is a member of a select group of management or a highly
compensated employee (both within the meaning of Title I of ERISA), as
determined by the Committee in its sole and absolute discretion.
1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.17 “Good Reason” means “good reason” as defined in any written Change in
Control Termination Agreement or Displacement Agreement between the Participant
and the Company or any Affiliate or, if there is no such written agreement or
such term is not defined therein, “Good Reason” means any of the following to
which the Participant has not specifically consented in writing:
     (a) at any time on or after a Change in Control, any breach of this Plan by
or on behalf of the Company or any Affiliate;
     (b) at any time on or after a Change in Control, a reduction in the
Participant’s title, duties, responsibilities or status, as compared to either
(i) the Participant’s title, duties, responsibilities or status immediately
before the Change in Control or (ii) any enhanced or increased title, duties,
responsibilities or status assigned to the Participant on or after the Change in
Control;
     (c) at any time on or after a Change in Control, the permanent assignment
to the Participant of duties that are inconsistent with (i) the Participant’s
office immediately before the Change in Control or (ii) any more senior office
to which the Participant is promoted on or after the Change in Control;

3



--------------------------------------------------------------------------------



 



     (d) during any calendar year ending on or after a Change in Control (or any
fractional calendar year ending on or after a Change in Control), a fifteen
percent (15%) or larger reduction (other than a reduction that is attributable
to any Separation from Service due to death, after reaching age sixty-five (65)
(but only if the Participant is then entitled to an immediate, unreduced benefit
under a deferred compensation plan described in Section 401(a) of the Code),
Disability or Cause, voluntary Separation from Service by the Participant other
than for Good Reason or for any period of temporary absence protected by law or
initiated by the Participant and approved by the entity with which the
Participant has a direct employment relationship (the “Employer”)) in the
aggregate value of the highest of the Participant’s total compensation for the
calendar year ending before the date of Separation from Service (including base
salary, cash bonus potential, the value of employee benefits, other than value
associated solely with the performance of investments the Participant controls,
and fringe benefits but excluding compensation attributable to the exercise or
liquidation of stock options) or, if higher, the Participant’s total
compensation for the last calendar year ending before the Change in Control
(including base salary, cash bonus potential, the value of employee benefits,
other than value associated solely with the performance of investments the
Participant controls, and fringe benefits);
     (e) at any time on or after a Change in Control, a requirement that the
Participant relocate to a principal office or worksite (or accept indefinite
assignment) to a location more than fifty (50) miles distant from (i) the
principal office or worksite to which the Participant was assigned immediately
before the Change in Control or (ii) any location to which the Participant
agreed, in writing, to be assigned after a Change in Control;
     (f) at any time on or after a Change in Control, the imposition on the
Participant of business travel obligations substantially greater than the
Participant’s business travel obligations during the twelve
(12) consecutive-calendar-month period ending immediately before the Change in
Control but determined without regard to any special business travel obligations
associated with activities relating to the Change in Control;
     (g) at any time on or after a Change in Control, the Employer’s (i) failure
to continue in effect any material fringe benefit or compensation plan,
retirement or deferred compensation plan, life insurance plan, health and
accident plan, sick pay plan or disability plan in which the Participant is
participating (or was eligible to participate) immediately before the Change in
Control, (ii) modification of any of the plans or programs just described that
adversely affects the potential value of the Participant’s benefits under those
plans (other than value associated solely with the performance of investments
the Participant controls) or (iii) failure to provide the Participant, after a
Change in Control, with the same number of paid vacation days to which the
Participant is or becomes entitled at or anytime after the Change in Control
under the terms of the Employer’s vacation policy or program. However, Good
Reason will not arise under this subsection solely because (x) the Company or
any Affiliate terminates or modifies any such program on or after a Change in
Control solely to comply with applicable law but only to the extent required to
meet applicable legal standards, (y) a plan or benefit program expires under
self-executing terms contained in that plan or benefit program before the Change
in Control or (z) the Company or any Affiliate replaces a plan or program with a
successor plan or program of equal or equivalent value to the Participant;

4



--------------------------------------------------------------------------------



 



     (h) for the duration of any period of any absence from active employment
that begins or continues at any time on or after a Change in Control, failure to
provide or continue for the Participant any benefits (including disability
benefits) available to employees who are absent from active employment
(including because of Disability) under programs maintained by the Company or
any Affiliate on the date the absence (including Disability) begins;
     (i) on or after a Change in Control, the Participant is unable to perform
normally assigned duties because of a physical or mental condition and, before
the Participant’s Disability is established for purposes of this Plan, the
Participant incurs a Separation from Service by the Company or any Affiliate
before the end of the Disability determination period;
     (j) on or after a Change in Control, the Company or any Affiliate
unsuccessfully attempts to cause the Participant to incur a Separation from
Service for Cause;
     (k) on or after a Change in Control, the Company attempts to amend or
terminate this Plan without regard to the procedures described in Section 12.07;
or
     (l) failure at any time to obtain an assumption of the Company’s or any
Affiliate’s obligations under this Plan by any successor to any of them,
regardless of whether such entity becomes a successor to the Company or any
Affiliate as a result of a merger, consolidation, sale of assets or any other
form of reorganization.
Notwithstanding the foregoing, if, within thirty (30) days after the date the
Participant gives the Company written notice of a Separation from Service for
Good Reason, the Company or its Affiliates, as the case may be, corrects to
reasonable satisfaction of the Participant the condition specified in such
notice as the basis for the Separation from Service, such notice shall be deemed
to have been withdrawn and will be of no effect.
1.18 “Investment Fund” means each deemed investment vehicle which serves as a
means to measure value, increases or decreases with respect to a Participant’s
Account.
1.19 “Participant” means an Eligible Employee who becomes a participant as
described in Article 2.
1.20 “Plan” means the FirstMerit Corporation 2008 Excess Benefit Plan, as
amended from time to time.
1.21 “Plan Year” means each calendar year during which the Plan is in effect.
1.22 “Qualified Plan” means The FirstMerit Corporation and Affiliates Employees’
Salary Savings Retirement Plan, as amended from time to time.
1.23 “Retirement” means the date a Participant Separates from Service and would
qualify for retirement eligibility under the Pension Plan for Employees of
FirstMerit Corporation & Affiliates if the Participant were eligible to
participate in such plan.

5



--------------------------------------------------------------------------------



 



1.24 “Separation from Service” means a “separation from service” with the
Company and its Affiliates within the meaning of Section 409A of the Code and
Treasury Regulation Section 1.409A-1(h).
1.25 “Specified Employee” means a Participant who is a “specified employee” as
defined in Section 409A of the Code and Treasury Regulation Section 1.409A-1(i)
and as determined under the Company’s policy for determining specified
employees.
1.26 “Supplemental Matching Contribution” means the excess, if any, of (a) the
maximum matching contribution which could have been credited to an account for
the Participant’s benefit for the Plan Year under the Qualified Plan if the
limitations under Section 401(a)(17) of the Code were not applied, minus (b) the
actual matching contribution which was credited to an account for the
Participant’s benefit for such Plan Year under the Qualified Plan.
1.27 “Trust Fund” means the trust established under the Trust Agreement, if any.
1.28 “Trust Agreement” means an agreement, if any, between the Company and a
trustee under which the assets intended to pay benefits under the Plan may be
held, administered and managed, which shall be substantially in the form
provided under Revenue Procedure 92-64.
1.29 “Valuation Date” means the last day of each calendar month or any other
more frequent date or dates fixed by the Committee from time to time for the
valuation and adjustments of Accounts.
Article 2 — Participation
2.01 Commencement of Participation. Each Eligible Employee shall become a
Participant in the first Plan Year during which the Eligible Employee is a
participant in the Qualified Plan and the Eligible Employee’s benefits under the
Qualified Plan are affected by the limitations under Section 401(a)(17) of the
Code.
2.02 Loss of Eligible Employee Status. Except as provided in Section 3.03, a
Participant who is no longer an Eligible Employee or who no longer meets the
requirements set forth in Section 2.01 of this Plan shall not be eligible to
receive Company Contributions. Amounts credited to the Account of a Participant
who is no longer an Eligible Employee shall continue to be held pursuant to the
terms of the Plan and shall be distributed as provided in Article 6.
Article 3 — Company Contributions
3.01 Supplemental Matching Contributions. With respect to each Plan Year, the
Company will make a deemed contribution to each Participant’s Account in an
amount equal to the Supplemental Matching Contribution for such Plan Year.

6



--------------------------------------------------------------------------------



 



3.02 Discretionary Contributions. The Company and its Affiliates reserve the
right to make Discretionary Contributions to the Account of one or more
Participants in such amount and in such manner as may be determined by the
Board.
3.03 Crediting of Company Contributions. Company Contributions for a Plan Year
shall be credited to a Participant’s Account only if the Participant has not
Separated from Service prior to the end of the Plan Year, unless such Separation
from Service is due to the Participant’s death, Disability or Retirement or as
otherwise determined by the Committee in its sole discretion. A Company
Contribution shall be credited to a Participant’s Account as soon as
administratively practicable following the earlier of (a) the end of the
applicable Plan Year or (b) to the extent applicable, the Participant’s
Separation from Service.
Article 4 — Vesting
4.01 Vesting of Company Contributions — In General.
     (a) Vesting of Supplemental Matching Contributions. Subject to Section 4.02
and provided that the Participant has not Separated from Service, a Participant
shall be vested in the Participant’s Supplemental Matching Contributions in the
same percentage that the Participant is vested in matching contributions under
the Qualified Plan.
     (b) Vesting of Discretionary Contributions. Subject to Section 4.02, each
Participant shall have a vested right to the portion of his or her Account
attributable to any Discretionary Contribution and any deemed earnings and
losses on the investment of such Discretionary Contribution in accordance with
the vesting schedule determined by the Board at the time the Discretionary
Contribution is made.
4.02 Accelerated Vesting Events. A Participant shall become one hundred percent
(100%) vested in the Participant’s Account upon the earliest to occur of: (a) a
determination that the Participant is Disabled prior to the Participant’s
Separation from Service; (b) the Participant’s Separation from Service due to
his or her death or (c) the Participant’s Separation from Service by the Company
or any of its Affiliates without Cause or by the Participant for Good Reason, in
each case, within two (2) years following a Change in Control.
4.03 Amounts Not Vested. Subject to the foregoing, any amounts credited to a
Participant’s Account that are not vested at the time of the Participant’s
Separation from Service shall be forfeited.
Article 5 — Accounts
5.01 Accounts. The Company shall establish and maintain an Account for each
Participant. The Company shall (a) credit all Company Contributions for any Plan
Year to the Participant’s Account, (b) as of each Valuation Date, adjust the
Account to reflect any deemed earnings or losses on the foregoing, investment
experience and, in the Company’s sole discretion, any other appropriate
adjustments and (c) reduce the Account by any distributions made from such
Account.

7



--------------------------------------------------------------------------------



 



5.02 Investments.
     (a) A Participant may direct that the Participant’s Account be valued as if
it is invested in one or more Investment Funds as selected by the Committee from
time to time and in accordance with procedures established by the Committee from
time to time. The Committee may, from time to time, approve changes to the
Investment Funds for purposes of this Plan.
     (b) A Participant may change the Participant’s selection of Investment
Funds as permitted by the Committee with respect to the Participant’s Account by
filing a new election in accordance with procedures established by the Committee
from time to time.
     (c) Notwithstanding a Participant’s ability to designate the Investment
Funds in which the Participant’s Account shall be deemed to be invested, neither
the Company nor any Affiliate shall have any obligation to invest any funds in
accordance with the Participant’s election. Participants’ Accounts shall merely
be bookkeeping entries on the books of the Company and its Affiliates, as
applicable, and no Participant shall obtain any property right or interest in
any Investment Fund or any other particular assets of the Company or any of its
Affiliates.
Article 6 — Distributions and Distribution Elections
6.01 In General.
     (a) Except as otherwise provided in this Article 6, a Participant will
receive or begin to receive a distribution in cash equal to the value of the
vested portion of the Participant’s Account within ninety (90) days (determined
in the sole discretion of the Company) following the Participant’s Separation
from Service.
     (b) A Participant may elect in accordance with Section 6.01(c) to receive
the distribution described in Section 6.01(a) in a lump sum or in up to ten
(10) substantially equal annual installments. If a Participant elects to receive
substantially equal annual installments, the amount of each installment shall be
determined by multiplying the vested portion of the Participant’s Account by a
fraction, the denominator of which in the first year of payment equals the
number of years (not to exceed ten (10)) over which the Participant has elected
benefits to be paid, and the numerator of which is one (1). The amount of the
installments for each succeeding year shall be determined by multiplying the
Participant’s Account as of the applicable anniversary of the distribution by a
fraction, the denominator of which equals the number of remaining years over
which benefits are to be paid, and the numerator of which is one (1). Each
annual installment following the first installment shall be paid on the
anniversary of the distribution of such first installment. If a Participant does
not make a valid election under this Section 6.01(b) and Section 6.01(c), the
vested portion of the Participant’s Account shall be distributed in a lump sum
within ninety (90) days (determined in the sole discretion of the Company)
following the Participant’s Separation from Service.

8



--------------------------------------------------------------------------------



 



     (c) An election under this Section 6.01 must be made on a Distribution
Election Form and must meet the following requirements:
     (i) The Distribution Election Form must be submitted to the Company by
December 31 of the Plan Year preceding the Plan Year during which the
Participant will perform services relating to the Participant’s first Company
Contribution under this Plan. Notwithstanding the foregoing, for any Plan Year
in which a Participant is first eligible to participate in this Plan, the
Distribution Election Form may be submitted to the Company within thirty (30)
days after the date on which the Participant first becomes eligible to
participate in this Plan, with respect to any Company Contribution to be
credited for services performed after such election is made. For these purposes,
a Participant shall be first eligible to participate in this Plan only if the
Participant is not eligible to participate in any Aggregated Plan.
     (ii) The election shall be subject to the terms and conditions specified in
this Plan and in such Distribution Election Form and, except as provided in
Section 6.04, is irrevocable once it is made.
6.02 Effect of Death or Disability. Notwithstanding anything in this Plan to the
contrary, if the Participant dies or becomes Disabled, all amounts credited to
the Participant’s Account shall be distributed in cash to the Participant or the
Participant’s beneficiary (in accordance with Article 9), as applicable, in a
lump sum within ninety (90) days following the Participant’s death or
Disability, as applicable. Such lump sum distribution shall be made regardless
of whether or not the distribution of any of the Participant’s Account has been
made or begun.
6.03 Separation from Service for Cause. Notwithstanding anything in this Plan to
the contrary, if a Participant incurs a Separation from Service by the Company
for Cause, all amounts credited to the Participant’s Account (whether or not
vested) shall be forfeited as of the date of such Separation from Service.
6.04 Changes to Distribution Elections. A Participant shall be permitted to
elect to change the form of distribution of the Participant’s Account if such
change meets the following requirements:
     (a) On or before December 31, 2008, the Participant may elect to change the
form of distribution (based on the alternatives described in Section 6.01(b)) by
filing a new Distribution Election Form with the Company on or before
December 31, 2008; provided, however, that (i) such election may not apply to
any amount otherwise payable in 2008 and (ii) such election may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008. After
December 31, 2008, this subsequent distribution election may be changed or
revoked only as provided in Section 6.04(b).
     (b) After December 31, 2008, the Participant may elect to change the form
of distribution (based on the alternatives described in Section 6.01(b)) by
filing a new Distribution Election Form with the Company; provided, however,
that: (i) such change may not take effect until at least twelve (12) months
after the date on which such election is made; (ii) the payment

9



--------------------------------------------------------------------------------



 



with respect to which such change is made must be deferred (other than a
distribution upon death or Disability) for a period of not less than five
(5) years from the date such payment would otherwise have been paid (or, in the
case of installment payments treated as a single payment, from the date the
first amount was scheduled to be paid); and (iii) any change affecting a
distribution to be made at a specified time or pursuant to a fixed schedule must
be made not less than twelve (12) months before the date the amount was
scheduled to be paid (or, in the case of installment payments treated as a
single payment, before the date the first amount was scheduled to be paid). Such
election may not be changed after the last permissible date for making such
election as described in this Section 6.04(b).
Once a Participant’s Account begins distribution, no changes to the distribution
of such Account shall be permitted. For purposes of this Section 6.04, if the
right to any payments would constitute the right to a “series of installment
payments” within the meaning of Section 409A of the Code, then such payments
shall be treated as a single payment within the meaning of Section 409A of the
Code.
6.05 Limited Cash-Out. Notwithstanding anything in this Plan to the contrary,
the Company, in its sole discretion, may require a lump sum distribution of a
Participant’s Account under the Plan if: (a) the distribution results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan and all Aggregated Plans; and (b) the aggregate distribution under the
arrangements is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code.
6.06 Distributions to Specified Employees. Notwithstanding anything in this Plan
to the contrary, if a Participant is a Specified Employee at the time of the
Participant’s Separation from Service, then no distribution to such Participant
in connection with such Separation from Service shall be made (or commence)
until the first day of the seventh (7th) month following the date of the
Participant’s Separation from Service or, if earlier, the date of the
Participant’s death. The first distribution that can be made under this
Section 6.06 shall include the cumulative amount of any amounts that could not
be distributed during such postponement period.
Article 7 — Post-Separation from Service Obligations
7.01 Clawback. If a Participant competes against the Company within three
(3) years following the Participant’s Separation from Service, the Company may,
in the sole discretion of the Committee, (a) require that the Participant pay to
the Company an amount equal to all distributions that the Participant has
received pursuant to the Plan and (b) forfeit the Participant’s rights to any
remaining amounts credited to the Participant’s Account.
7.02 Non-Competition. For purposes of this Article 7:
     (a) A Participant will be deemed to be competing with the Company if the
Participant engages or becomes interested in or connected with any business or
venture that is competitive with the business of the Company or any of its
Affiliates.

10



--------------------------------------------------------------------------------



 



     (b) A business or venture will be considered competitive with the business
of the Company or any of its Affiliates:
     (i) If it is conducted in whole or in part within a radius of one hundred
(100) miles of the office to which the Participant is assigned on the date of
the Participant’s Separation from Service; and
     (ii) If it involves the conduct of any business or the furnishing of any
financial or banking services that a national banking association, bank holding
company, state bank, savings and loan association or other regulated financial
institution is permitted by law to conduct or furnish on the date of the
Participant’s Separation from Service.
     (c) A Participant will be deemed to be directly or indirectly engaged,
interested or connected with a business or venture if the Participant is a
stockholder, partner, proprietor, officer, director, consultant, agent or
employee of such business or venture or an investor who, directly or indirectly,
has advanced on loan, contributed to capital or expended for the purchase of
stock an amount or amounts constituting five percent (5%) or more of the capital
or assets of such business or venture.
Article 8 — Tax Withholding
     The Company or any Affiliate, as applicable, will withhold from other
amounts owed to a Participant or require the Participant to remit to the Company
or the Affiliate, as applicable, an amount sufficient to satisfy federal, state
and local tax withholding requirements with respect to any Plan benefit or the
vesting, payment or cancellation of any Plan benefit.
Article 9 — Beneficiaries
9.01 Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators, trusts, foundations or other entities) as his or her
beneficiary under the Plan. Such designation shall be made in a form prescribed
by the Committee. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending the Participant’s previous
designation in a form prescribed by the Committee. If the beneficiary does not
survive the Participant (or is otherwise unavailable to receive payment) or if
no beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s surviving spouse or, if there is no surviving
spouse, the Participant’s estate. If more than one person is the beneficiary of
a deceased Participant, each such person shall receive a pro rata share of any
death benefit payable unless otherwise designated in the applicable form. If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.
9.02 Lost Participant and/or Beneficiary. All Participants and beneficiaries
shall have the obligation to keep the Committee informed of their current
address until such time as all benefits

11



--------------------------------------------------------------------------------



 



due have been paid. Under no circumstances shall any amount under this Plan
escheat to any governmental authority.
Article 10 — Prohibition Against Funding
     If any investment is acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Company or any of its Affiliates and the
Participants, their beneficiaries or any other person. Any such assets shall be
and remain a part of the general, unpledged, unrestricted assets of the Company
or its Affiliates, subject to the claims of their general creditors. Neither the
Company nor its Affiliates are required to segregate any assets into a fund
established exclusively to pay benefits under this Plan. It is the express
intention of the parties hereto that this arrangement shall be unfunded for tax
purposes and for purposes of Title I of ERISA. Each Participant and his or her
beneficiaries shall be required to look to the provisions of this Plan and to
the Company or its Affiliates for enforcement of any and all benefits due under
this Plan, and to the extent any such person acquires a right to receive payment
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company and its Affiliates. The Company or any of its
Affiliates shall be designated the owner and beneficiary of any investment
acquired in connection with their obligations under this Plan.
Article 11 — Claims Procedure
     (a) Any Participant or beneficiary or estate of a Participant (the
“claimant”) who believes that he, she, or it is entitled to an unpaid Plan
benefit or that wishes to resolve a dispute or disagreement which arises under,
or in any way relates to, the interpretation or construction of the Plan may
file a claim with the Committee.
     (b) If the claim is wholly or partially denied, the Committee will, within
a reasonable period of time, and within ninety (90) days of the receipt of such
claim, or if the claim is a claim on account of Disability, within forty-five
(45) days of the receipt of such claim, provide the claimant with written notice
of the denial setting forth in a manner calculated to be understood by the
claimant:

  (i)   The specific reason or reasons for which the claim was denied;

  (ii)   Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;

  (iii)   A description of any additional material or information that the
claimant may file to perfect the claim and an explanation of why this material
or information is necessary;

  (iv)   An explanation of the Plan’s claims review procedure and the time
limits applicable to such procedure and a statement of the claimant’s right to

12



--------------------------------------------------------------------------------



 



     bring a civil action under Section 502(a) of ERISA following an adverse
determination upon review; and

  (v)   In the case of an adverse determination of a claim on account of
Disability, the information to the claimant shall include, to the extent
necessary, the information set forth in Department of Labor Regulation Section
2560.503-1(g)(1)(v).

If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the Committee expects to reach a decision. Any extension for
deciding a claim will not be for more than an additional ninety (90) day period,
or if the claim is on account of Disability, for not more than two additional
thirty (30) day periods.
     (c) If a claim has been wholly or partially denied, the affected claimant,
or such claimant’s authorized representative, may:

  (i)   Request that the Committee reconsider its initial denial by filing a
written appeal within sixty (60) days after receiving written notice that all or
part of the initial claim was denied (one hundred eighty (180) days in the case
of a denial of a claim on account of Disability);

  (ii)   Review pertinent documents and other material upon which the Committee
relied when denying the initial claim; and

  (iii)   Submit a written description of the reasons for which the claimant
disagrees with the Committee’s initial adverse decision.

An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Committee. The Committee is solely responsible for reviewing all benefit claims
and appeals and taking all appropriate steps to implement its decision.
The Committee’s decision on review will be sent to the claimant in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee will consider all information
submitted by the claimant, regardless of whether the information was part of the
original claim. The decision will also include a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA.
The Committee’s decision on review will be made not later than sixty (60) days
(forty-five (45) days in the case of a claim on account of Disability) after his
or her receipt of the request for review, unless special circumstances require
an extension of time for processing, in which case a decision will be rendered
as soon as possible, but not later than one hundred and twenty (120)

13



--------------------------------------------------------------------------------



 



days (ninety (90) days in the case of a claim on account of Disability) after
receipt of the request for review. This notice to the claimant will indicate the
special circumstances requiring the extension and the date by which the review
official expects to render a decision and will be provided to the claimant prior
to the expiration of the initial forty-five (45) day or sixty (60) day period.
Notwithstanding the foregoing, in the case of a claim on account of Disability:
(x) the review of the denied claim shall be conducted by a review official who
is neither the individual who made the benefit determination nor a subordinate
of such person; and (y) no deference shall be given to the initial benefit
determination. For issues involving medical judgment, the review official must
consult with an independent health care professional who may not be the health
care professional who decided the initial claim.
To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, will be final and binding on all parties. No legal action
for benefits under the Plan will be brought unless and until the claimant has
exhausted such claimant’s remedies under this Article 11.
Article 12 — General Provisions
12.01 Administration.
     (a) The Committee is expressly empowered to deposit amounts into the Trust
Fund; to interpret the Plan, and to determine all questions arising in the
administration, interpretation and application of the Plan; to employ actuaries,
accountants, counsel and other persons it deems necessary in connection with the
administration of the Plan; to request any information from the Company or any
of its Affiliates it deems necessary to determine whether the Company or any
Affiliate would be considered insolvent or subject to a proceeding in
bankruptcy; and to take all other necessary and proper actions to fulfill its
duties under the Plan.
     (b) The Committee shall not be liable for any actions by it hereunder,
unless due to its own [gross] negligence, willful misconduct or lack of good
faith.
     (c) The Committee shall be indemnified and saved harmless by the Company
from and against all liability to which it may be subject by reason of any act
done or omitted to be done in its official capacity as administrator in good
faith in the administration of the Plan and, if applicable, the Trust Fund,
including all expenses reasonably incurred in its defense in the event the
Company fails to provide such defense upon the request of the Committee.
     (d) In exercising its authority under this Plan, the Committee may allocate
all or any part of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked at any time.
12.02 No Assignment. Benefits or payments under this Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or

14



--------------------------------------------------------------------------------



 



garnishment by creditors of the Participant or the Participant’s beneficiary,
whether voluntary or involuntary, and any attempt to so anticipate, alienate,
sell, transfer, assign, pledge, encumber, attach or garnish the same shall not
be valid, nor shall any such benefit or payment be in any way liable for or
subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan attempts to
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish any benefit or payment under this Plan, in whole or in part, or if any
attempt is made to subject any such benefit or payment, in whole or in part, to
the debts, contracts, liabilities, engagements or torts of the Participant or
beneficiary or any other person entitled to any such benefit or payment pursuant
to the terms of this Plan, then such attempt shall be invalid and such benefit
or payment, in the discretion of the Committee, shall cease and terminate with
respect to such Participant or beneficiary, or any other such person.
12.03 No Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ of the
Company or any of its Affiliates, or give a Participant or beneficiary, or any
other person, any right to any payment whatsoever, except to the extent of the
benefits provided for hereunder. Each Participant shall remain subject to
discharge to the same extent as if this Plan had never been adopted.
12.04 Other Benefits. The benefits of each Participant or beneficiary hereunder
shall be in addition to any benefits paid or payable to or on account of the
Participant or beneficiary under any other pension, disability, annuity or
retirement plan or policy whatsoever.
12.05 Satisfaction of Participant Debt. The Company may, in accordance with
Section 409A of the Code and Treasury Regulation Section 1.409A-3(j)(4)(xiii),
accelerate the time or schedule of a payment, or a payment may be made under the
Plan, as satisfaction of a debt of a Participant to the Company or any
Affiliate, where such debt is incurred in the ordinary course of the service
relationship between the Company or an Affiliate and the Participant, the entire
amount of reduction in any of the Company’s taxable years does not exceed five
thousand dollars ($5,000) and the reduction is made at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Participant. Notwithstanding the foregoing, the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied by payments
made under this Section 12.05. By participating in the Plan, the Participant
agrees to any deduction or payments under this Section 12.05.
12.06 Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Company, an Affiliate or the Plan, shall be paid by the Company
and its Affiliates.
12.07 Amendment, Modification, Suspension or Termination. The Company may, at
any time, in its sole discretion, amend, modify, suspend or terminate the Plan
in whole or in part, except that no such amendment, modification, suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Account. Except as otherwise provided in this Section 12.07, in
the event that this Plan is terminated, the distribution of the amounts credited
to a Participant’s Account shall not be accelerated but shall be paid at

15



--------------------------------------------------------------------------------



 



such time and in such manner as determined under the terms of the Plan
immediately prior to termination as if the Plan had not been terminated.
Notwithstanding anything in the Plan to the contrary, the Company, in its sole
discretion, may distribute a Participant’s Account in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(ix).
12.08 Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Committee, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.
12.09 Governing Law. This Plan shall be governed by, construed and administered
under the laws of Ohio, other than its laws respecting choice of law. Except as
set forth in Article 11, any action or claim arising out of this Plan must be
brought in the United States District Court for the Northern District of Ohio.
12.10 Severability. If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of this Plan and this Plan shall be construed and enforced as if such
provision had not been included herein. If the inclusion of any employee (or
employees) as a Participant under this Plan would cause the Plan to fail to
comply with the requirements of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA or Section 409A of the Code, then the Plan shall be severed with respect
to such employee or employees, who shall be considered to be participating in a
separate arrangement.
12.11 Headings. The Article headings contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of this Plan nor in any way shall they affect this
Plan or the construction of any provision thereof.
12.12 Section 409A Compliance. It is intended that this Plan comply with
Section 409A of the Code and the Treasury Regulations promulgated thereunder
and, to the maximum extent permitted by law, this Plan shall be interpreted,
administered and operated accordingly. Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to a Participant,
and none of the Company, its Affiliates, the Board or the Committee shall have
liability to any Participant for a failure to comply with the requirements of
Section 409A of the Code.
12.13 Payments Upon Income Inclusion Under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, the Company may
accelerate the time or schedule of a payment to a Participant at any time the
Plan fails to meet the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder. Such payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer as of this 10th day of December, 2008.

                  FIRSTMERIT CORPORATION    
 
           
 
  By:   /s/ Christopher J. Maurer    
 
                Title: Executive Vice President    

17